ACCEPTED
                                                                                      05-14-01589-CR
                                                                            FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                1/12/2015 12:50:30 PM
                                                                                           LISA MATZ
                                                                                               CLERK

                              NO. 05-14-01589-CR

REGINALD THOMAS                         §    IN THE COURT OF APPEALS
                                                               FILED IN
                                                           5th COURT OF APPEALS
                                                                DALLAS, TEXAS
v.                                      §    FOR THE FIFTH DISTRICT
                                                           1/12/2015 12:50:30 PM
                                                                  LISA MATZ
THE STATE OF TEXAS                      §    OF TEXAS AT DALLAS Clerk


              APPELLANT’S OBJECTION TO TIMETABLE
              FOR APPELLATE RECORD STATED IN THIS
                COURT’S ORDER OF JANUARY 9, 2015

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant and files this Objection to Timetable for

Appellate Record Stated in this Court’s Order of January 9, 2015, in the above-

referenced appeal, and would show the following:

                                        I.

      In the 292nd Judicial District Court of Dallas County, Texas, in trial court

Cause No. F14-00358-V, the Appellant was convicted of theft in an amount of

$20,000 or more but less than $100,000, and on October 1, 2014, he was sentenced

to confinement for 6 years in TDCJ-ID, probated for 5 years. The Appellant filed a

timely motion for new trial on October 15, 2014, and a timely notice of appeal on

December 11, 2014.




                                        1
                                         II.

      On January 6, 2015, this Court granted the Appellant’s Motion to Include

Items in Original Cause Number in the Clerk’s Record (filed on December 31,

2014). In its order of January 6, 2015, this Court ordered the Dallas County District

Clerk to file a supplemental clerk’s record, within fifteen days of this Court’s

January 6, 2015 order, that would include the motion for new trial filed on October

15, 2014, in trial court Cause No. F09-34344-V (the originally indicted trial court

cause number for trial court Cause No. F14-00358-V, which is the

reindicted/refiled trial court cause number appealed herein).

                                        III.

      On January 8, 2015, the Dallas County District Clerk filed a supplemental

clerk’s record that included the motion for new trial timely filed on October 15,

2014, in trial court Cause No. F09-34344-V. Because this Court’s record now

reflects that the timetable for filing the appellate record in this appeal should be

extended to 120 days from October 1, 2015 (the date that the Appellant’s sentence

was imposed in this case), the appellate record is not due until January 29, 2015.

See TEX. R. APP. P. 35.2(b).

                                        IV.

      In its order dated January 9, 2015, however, this Court stated that the

reporter’s record is overdue and ordered the court reporter to file the reporter’s



                                         2
record in this appeal within thirty days of this Court’s January 9, 2015 order and

also ordered the Dallas County District Clerk to file the complete clerk’s record in

this appeal within fifteen days of this Court’s January 9, 2015 order.

                                          V.

      On the date of filing this Objection, the undersigned attorney called the

deputy clerk at this Court to advise her that the appellate record is not actually

overdue since, in light of the timely filed motion for new trial on October 15, 2014,

the appellate record is not due until January 29, 2015. The undersigned attorney

asked if the Court could reconsider its order of January 9, 2015, in which the Court

stated that the record is overdue. The deputy clerk responded that in order for this

Court to reconsider its order of January 9, 2015, the undersigned attorney would be

required to file an objection to this Court’s order of January 9, 2015. Thus, this is

the reason for the filing of this Objection.




                                           3
        WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully files

this Objection to Timetable for Appellate Record Stated in this Court’s Order of

January 9, 2015, in this appeal.

                                        Respectfully submitted,



                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY
                                        State Bar No. 12327300
                                        P.O. Box 793991
                                        Dallas, Texas 75379
                                        Telephone: (972) 701-0155
                                        Facsimile: (972) 701-0151
                                        E-mail:      lori.ordiway@att.net

                                        ATTORNEY FOR THE APPELLANT

                          CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of this

document is being served on the attorney for the State of Texas, Lisa B. Smith,

Deputy Chief, Appellate Division of the Dallas County District Attorney’s Office,

via the service function in eFile Texas, to lisa.smith@dallascounty.org, on the 12th

day of January, 2015.




                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY

14-38



                                           4